UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q (Mark One) þ QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15 (d)OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended September 30, 2011 OR o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15 (d)OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to . Commission file number 000-54062 ACCELERATED ACQUISITIONS XII, INC. (Exact name of registrant as specified in its charter) Delaware (State or other jurisdiction of incorporation) 27-2787118 (IRS Employer Identification No.) 1840 Gateway Drive, Suite 200, Foster City, California 94404 (Address of principal executive offices) (650)283-2653 (Registrant’s telephone number, including area code) Indicate by check mark whether the registrant: (1)has filed all reports required to be filed by section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90days: Yes þ No o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yeso No o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, non-accelerated filer or a smaller reporting company. See definition of “accelerated filer”, “large accelerated filer” and “smaller reporting company” in Rule12b-2 of the Exchange Act): Large Accelerated Filer o Accelerated Filer o Non-Accelerated Filer o Smaller Reporting Company þ Indicate by check mark whether the registrant is a shell company (as defined in Rule12b-2 of the Exchange Act): Yes o No þ Indicate the number of shares outstanding of each of the issuer’s classes of the common stock, as of the latest practicable date:Common Stock, $0.0001 par value: 25,350,000 shares outstanding as ofNovember 8, 2011. Page(s) PART I–FINANCIAL INFORMATION: Item 1. Financial Statements (unaudited): 3 Balance Sheets as of September 30, 2011 (unaudited) and March 31, 2011 (audited) 4 Statements of Operations for the three months ended September 30, 2011 and September 30, 2010and for the six months ended September 30, 2011 and September 30, 2010 and period from inception (May 4, 2010) throughSeptember 30, 2011 (unaudited) 5 Statements of Cash Flows for the six months ended June 30, 2011 ans 2010and period from inception (May 4, 2010) through June 30, 2010 6 Notes to Financial Statements (unaudited) 7 Item2. Management's Discussion and Analysis of Financial Condition and Results of Operations 12 Item 3. Quantitative and Qualitative Disclosures About Market Risk 13 Item4T. Controls and Procedures 14 PART II–OTHER INFORMATION: Item 1. Legal Proceedings 14 Item 1A Risk Factors 14 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 14 Item 3. Defaults Upon Senior Securities 14 Item 4. (Reserved and Removed) 14 Item 5. Other Information 14 Item6. Exhibits 15 Signatures 15 2 PART I — FINANCIAL INFORMATION Item1. Financial Statements ACCELERATED ACQUISITIONS XII, INC. (A Development Stage Company) CONDENSED BALANCE SHEETS September30, March 31, (Unaudited) (Audited) ASSETS Current assets: Cash and cash equivalents $ LIABILITIES AND STOCKHOLDERS’ DEFICIT Current liabilities: Accrued expenses due to founder $ $ 0 Total liabilities 0 Commitments and contingencies Stockholders’ deficit: Preferred stock, $0.0001 par value, 10,000,000 shares authorized; none issued or outstanding — — Common stock, $0.0001 par value, 100,000,000 shares authorized,5,000,000 shares issued and outstanding Additional paid-in capital Accumulated deficit ) ) Total stockholders’ deficit ) ) $ $ See accompanying notes. 3 ACCELERATED ACQUISITIONS XII, INC. (A Development Stage Company) CONDENSED STATEMENTS OF OPERATIONS May 04, 2010 (inception) For the Three Month Periods Ended September 30, For the Six Month Periods Ended September 30, Through September 30, (unaudited) (unaudited) (unaudited) (unaudited) (unaudited) Revenues $
